THOMAS, Acting Chief Justice.
This cause came on to be finally heard by the court upon the record and judgment of the Board of Governors of The Florida Bar.
It appears that the respondent was found guilty by the Board of Governors of conduct which brought him discredit and notoriety to the community and amounted to violation of Article XI of the Integration Rule, Rule 11.02(3) (a)(b) and Rule No. 30 of the additional rules governing conduct of attorneys in Florida, 31 F.S.A.
The respondent represents to this court that he has been notified of the above findings and recommendations and that he does not wish to file any other pleadings in the cause or make any other requests; furthermore, that he does not have any statement to make in mitigation of the judgment and findings of the Board of Governors and agrees that this court enter the judgment which the Board of Governors has recommended to the court.
It is, therefore, ordered that the judgment of The Florida Bar be confirmed and that the respondent be placed on probation for a period of two years and further that he pay the cost of these proceedings in the amount of $348.00.
ROBERTS, DREW, O’CONNELL and CALDWELL, JJ., concur.